     WO

 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8                                          )        No. CV-18-04776-PHX-SPL
      Malarie Scroggins,
 9                                          )
                                            )
                      Plaintiff,            )        ORDER
10                                          )
      vs.
11                                          )
                                            )
      Equifax Information Solutions LLC, et )
12    al.,                                  )
13                                          )
                                            )
                      Defendants.           )
14
15
            Plaintiff Malarie Scroggins (the “Plaintiff”) filed suit against Trans Union LLC (the
16
     “Defendant”) alleging multiple causes of action related to alleged violations of the Fair
17
     Credit Reporting Act. (Doc. 37 at 11–13) The Defendant moves to dismiss the Plaintiff’s
18
     claims against it (the “Motion”). (Doc. 43) The Motion was fully briefed on June 27, 2019.
19
     (Docs. 47, 53) The Court’s ruling is as follows.
20
      I.    Background
21
            On October 14, 2014, the Plaintiff filed for Chapter 7 bankruptcy protection. (Doc.
22
     37 at 3) The Plaintiff’s bankruptcy case was discharged on March 6, 2015. (Doc. 37 at 3)
23
     On August 23, 2018, the Plaintiff alleges that the consumer credit report generated by the
24
     Defendant contained inaccurate information. (Doc. 37 at 4) In September 2018, the
25
     Plaintiff notified the Defendant of the inaccurate information, stating that one of the
26
     accounts present on the consumer report (the “Chase Account”) was discharged in the
27
     Plaintiff’s bankruptcy case and closed. (Doc. 37 at 4) Specifically, the Plaintiff argues that
28
 1   her consumer report should include a notation stating that the Chase Account was
 2   discharged in the Plaintiff’s bankruptcy. (Doc. 37 at 3) After revisiting her consumer report
 3   in November 2018, the Plaintiff alleges that the Defendant did not correct the inaccurate
 4   information on her consumer report pertaining to the Chase Account. (Doc. 37 at 4) The
 5   Plaintiff initiated this action and filed an amended complaint (the “FAC”) seeking damages
 6   against the Defendant for its negligent and willful violations of the Fair Credit Reporting
 7   Act (“FCRA”). (Doc. 37)
 8   II.    Legal Standard
 9          To survive a motion to dismiss, a complaint must contain “a short and plain
10   statement of the claim showing that the pleader is entitled to relief” such that the defendant
11   is given “fair notice of what the . . . claim is and the grounds upon which it rests.” Bell Atl.
12   Corp. v. Twombly, 550 U.S. 554, 555 (2007) (quoting Fed. R. Civ. P. 8(a)(2); Conley v.
13   Gibson, 355 U.S. 41, 47 (1957)). The Court may dismiss a complaint for failure to state a
14   claim under Federal Rule 12(b)(6) for two reasons: (1) lack of a cognizable legal theory,
15   and (2) insufficient facts alleged under a cognizable legal theory. Balistreri v. Pacificia
16   Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).
17          In deciding a motion to dismiss, the Court must “accept as true all well-pleaded
18   allegations of material fact, and construe them in the light most favorable to the non-
19   moving party.” Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010). In
20   comparison, “allegations that are merely conclusory, unwarranted deductions of fact, or
21   unreasonable inferences” are not entitled to the assumption of truth, and “are insufficient
22   to defeat a motion to dismiss for failure to state a claim.” Id.; In re Cutera Sec. Litig., 610
23   F.3d 1103, 1108 (9th Cir. 2010). A plaintiff need not prove the case on the pleadings to
24   survive a motion to dismiss. OSU Student All. v. Ray, 699 F.3d 1053, 1078 (9th Cir. 2012).
25          A court ordinarily may not consider evidence outside the pleadings in ruling on a
26   Rule 12(b)(6) motion to dismiss. Zemelka v. Trans Union LLC, 2019 WL 2327813, at 1
27   (D. Ariz. May 31, 2019) (citing United States v. Ritchie, 342 F.3d 903, 907 (9th Cir. 2003)).
28   “A court may, however, consider materials—documents attached to the complaint,


                                                    2
 1   documents incorporated by reference in the complaint, or matters of judicial notice—
 2   without converting the motion to dismiss into a motion for summary judgment.” Id.
 3   Additionally, “[e]ven if a document is not attached to a complaint, it may be incorporated
 4   by reference into a complaint if the plaintiff refers extensively to the document or the
 5   document forms the basis of the plaintiff’s claim.” Lovelace v. Equifax Info. Servs. LLC,
 6   2019 WL 2410800, at 1 (D. Ariz. June 7, 2019) (citing Ritchie, 342 F.3d at 908). A plaintiff
 7   need “not explicitly allege the contents of that document in the complaint” for the court to
 8   consider it, as long as the “plaintiff’s claim depends on the contents of [the] document, the
 9   defendant attaches the document to its motion to dismiss, and the parties do not dispute the
10   authenticity of the document.” Knievel v. ESPN, 393 F.3d 1068, 1076 (9th Cir. 2005).
11   “[T]he district court may treat such a document as part of the complaint, and thus may
12   assume that its contents are true for purposes of a motion to dismiss under Rule 12(b)(6).”
13   Ritchie, 342 F.3d at 908.
14   III.   Analysis
15          The Plaintiff’s claims arise under 15 U.S.C. §1681o and 15 U.S.C. §1681n for
16   negligent and willful violations of the FCRA. (Doc. 37 at 11–13) Count 5 of the FAC
17   alleges that the Defendant negligently produced a consumer report that was inaccurate in
18   violation of FCRA section 15 U.S.C. §1681e(b), and Count 6 of the FAC alleges that the
19   Defendant willfully produced a consumer report that was inaccurate in violation of FCRA
20   section 15 U.S.C. §1681e(b). (Doc. 37 at 11–13) Both of the Plaintiff’s claims against the
21   Defendant allege that the Defendant failed to maintain procedures to assure the accuracy
22   of the information produced in the Defendant’s consumer reports in violation of FCRA
23   section 15 U.S.C. §1681i. (Doc. 37 at 11–12) The Defendant argues that there is no
24   violation of the FCRA because it did not report anything factually inaccurate in the
25   Plaintiff’s consumer report. (Doc. 43 at 5–9)
26          Section 1681e(b) requires a “consumer reporting agency prepar[ing] a consumer
27   report” to “follow reasonable procedures to assure maximum possible accuracy of the
28   information concerning the individual about whom the report relates.” 15 U.S.C.


                                                  3
 1   § 1681e(b). Under § 1681i, a credit reporting agency “must conduct a free and reasonable
 2   reinvestigation within thirty days of a consumer informing the [credit reporting agency] of
 3   disputed information.” Shaw v. Experian Info. Sols., Inc., 891 F.3d 749, 756 (9th Cir.
 4   2018). To bring claims under both § 1681e(b) and § 1681i, a plaintiff must plead
 5   inaccuracy. Lovelace, 2019 WL 2410800 at 3; Guimond v. Trans Union Credit Info. Co.,
 6   45 F.3d 1329, 1333 (9th Cir. 1995) (“In order to make out a prima facie violation under
 7   § 1681e(b), a consumer must present evidence tending to show that a credit reporting
 8   agency prepared a report containing inaccurate information.”); Carvalho v. Equifax Info.
 9   Servs., LLC, 629 F.3d 876, 890 (9th Cir. 2010) (“Although the FCRA’s reinvestigation
10   provision, 15 U.S.C. § 1681i, does not on its face require that an actual inaccuracy exist
11   for a plaintiff to state a claim, many courts, including our own, have imposed such a
12   requirement.”). Information is “‘incomplete or inaccurate’ within the meaning of the
13   FCRA” where it is either “patently incorrect” or “misleading in such a way and to such an
14   extent that it can be expected to adversely affect credit decisions.” Lovelace, 2019 WL
15   2410800 at 3; Gorman v. Wolpoff & Abramson, LLP, 584 F.3d 1147, 1163 (9th Cir. 2009).
16          The Plaintiff does not attach a copy of the consumer report disputed in the FAC to
17   the pleading; however, the Defendant attached an exhibit to the Motion containing edited
18   excerpts of the Plaintiff’s consumer report in the Declaration of Donald Wagner (the
19   “Wagner Declaration”). (Doc. 43-1)        The Defendant also attached the Plaintiff’s
20   bankruptcy petition (Doc. 43-2) and bankruptcy discharge order (Doc. 43-3) as exhibits to
21   the Motion. The Plaintiff disputes the Defendant’s inclusion of the undated excerpts of the
22   Plaintiff’s consumer report because the Plaintiff argues that the excerpts set forth in the
23   Wagner Declaration are not the excerpts referenced by the Plaintiff in the FAC. (Doc. 47
24   at 5) The Plaintiff’s entire complaint is based on the information in the consumer report
25   maintained by the Defendant, yet she did not attach the report to the FAC. The Wagner
26   Declaration seeks to authenticate and provide the language that was used by the Defendant
27   to report the status of Plaintiff’s Chase Account. (Doc. 43-1 at 2) The Plaintiff did not
28   directly challenge the authenticity of the consumer report excerpts. Instead, the Plaintiff


                                                 4
 1   argues that the consumer report excerpts set forth in the Wagner Declaration are undated
 2   and, as a result, should not be considered. (Doc. 47 at 4–5) The Court finds that the Wagner
 3   Declaration appropriately authenticates the consumer report excerpts as representative of
 4   those appearing in the Plaintiff’s consumer report during the relevant time period.
 5   Accordingly, the Court will consider the Wagner Declaration exhibit to the Motion. (Doc.
 6   43-1)
 7           A review of the excerpts of the Plaintiff’s consumer report shows that (i) the “Pay
 8   Status” identified for the Chase Account is listed as “>Account Included in Bankruptcy<”;
 9   (ii) beneath “Pay Status,” the report states “Date Closed: 08/19/2012”; and (iii) the
10   “Remarks” section for the Chase Account states “>Chapter 7 Bankruptcy<; Closed By
11   Credit Grantor”. (Doc. 43-1 at 2) The Defendant also directs the Court to the public records
12   section of the Plaintiff’s consumer report, which includes a notation stating that the
13   Plaintiff’s chapter 7 bankruptcy was discharged. (Doc. 43-1 at 2) In the FAC, the Plaintiff
14   does not identify the inaccurate or misleading information present in the consumer report.
15   Instead, the Plaintiff argues that a notation should be included for the Chase Account
16   stating that the account was discharged in bankruptcy. (Doc. 47 at 7) The Plaintiff argues
17   that the consumer report is materially misleading without any such notation of discharge
18   because a lender reading the report would not understand that the account was discharged.
19           Under the FCRA, an account can be inaccurate on its face or misleading in such a
20   way and to such an extent that it can be expected to have an adverse effect on the consumer.
21   Zemelka, 2019 WL 2327813 at 2; Dalton v. Capital Associated Indus., Inc., 257 F.3d 409,
22   415 (4th Cir. 2001).     However, courts have recognized that the alleged misleading
23   information should be read in the context of the whole report in order to determine whether
24   the disputed information is significant enough to form the basis for a claim. Zemelka, 2019
25   WL 2327813 at 2; See Torian v. JP Morgan Chase Bank, N.A., 2017 WL 2986250, at 6
26   (N.D. Cal. July 13, 2017). In this case, the consumer report clearly demonstrates that the
27   Chase Account at issue was included in the Plaintiff’s bankruptcy, the bankruptcy was
28   discharged, and the Chase Account is closed. In the absence of a finding that the Defendant


                                                  5
 1   reported information in the Plaintiff’s consumer report inaccurately, the Plaintiff fails to
 2   provide sufficient factual support for her claims under the FCRA. Accordingly, in
 3   reviewing the Plaintiff’s consumer report, the Court finds there is nothing inaccurate in the
 4   Defendant’s reporting of Plaintiff’s Chase Account, and the Motion must be granted.
 5          Accordingly,
 6          IT IS ORDERED that Defendant Trans Union LLC’s Motion to Dismiss Plaintiff’s
 7   First Amended Complaint (Doc. 43) is granted, and Counts V and VI of the Complaint
 8   (Doc. 37) will be dismissed. Defendant Trans Union LLC shall be dismissed from this
 9   case; and
10          IT IS FURTHER ORDERED that Defendant Trans Union LLC’s Motion to
11   Dismiss Plaintiff’s Complaint and Memorandum in Support (Doc. 20) is denied as moot.
12          Dated this 11th day of July, 2019.
13
14
                                                       Honorable Steven P. Logan
15                                                     United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  6
